Hon. George W. McNiel                            Opinion    No. M-1134
State Auditor
Sam Houston Building                             Re:    Computation  of semester credit
Austin, Texas   78711                                   hours at public   junior col-
                                                        leges for state   aid purposes
Dear Mr. McNiel:                                        and related  questions.

              Your request for an opinion    from this           office   regarding
the   captioned   matter asks the following:

               "1.     Do the provisions       of Paragraph 3(c),
       Section     16, Article     IV of Senate Bill No. 11,
       Acts 62nd Legislature,           R.S.,    1971 (as amended
       by Senate Bill No. 7, 1st C.S.,              6Znd Legisla-
       ture,    1971)l requiring       collection      of tuition
       in full     on or before     the twelfth      class day as
       specified       mean that all semester credit           hours
       for which the student          is enrolled      should be
       deducted      from the number of semester credit
       ho:ars reported        for State aid purposes        if
       tuition     is not collected       in full!     or should
       only the number of semester credit               hours for
       which tuition        has not been collected        be
       deducted      in instances    where there is a
       partial     collection     of tuition?

                2   Are we correct   in assuming that the
       provizions    of Paragraph 3(c)    Section   16,
       Article    IV of Senate Bill NoI 11, Acts 62nd
       Legislature,     R.S.,  1971 (as amended by Senat
       Bill    No. 7, 1st C.S. 62nd Legislature,      1971) 2
       do not apply to vocational-technical        contact
       hours reported     for funding through the Texas
       Central    Education   Agency under provisions



'   This is the    current    General Appropriation  Act.   Para. 3(c)   is
    at p, 3692,    IV-20,    of the official  bound vol.  of the Session    Laws.

2 See footnote      1
                                      -5521-
                                                               . .-    - -.--   ._-- ,,.,--,.~,-..,-   .   ~. _~ . _-._




Hon.   George   W. McNiel,      page     2      (M-1134)



       of Section   1, Article          IV, Senate Bill No. 11,
       Acts 62nd Legislature,            R.S.,  1971 (as amended
       by Senate Bill No. 7,            1st C.S.,  62nd Legisla-
       ture,  1971)?3

              “3.  In instances    where ,a governing    board
       establishes   tuition    in amounts which are greater
       than the rates specified       in Section   54.051,
       Texas Education     Code, but the institution       fails
       to collect   such amount in full      as set by the
       governing   board but does collect       at least   as
       much as the amount required       under Section     54.051,
       Texas Education     Code, should any portion      of
       such semester credit      hours be disallowed     for
       State aid purposes?”

            As a final  inquiry  you have stated that in relation        to the
above, you “have observed     a number of clerical     errors  in computing
the amount of tuition    due” and inquire     whether the college   forfeits
that which it has not collected      in full,   as required?   on or before
the twelfth   class  day of the fall   semester of each fiscal     year.

             ,In connection     with         your   audit   responsibilities,                  we answer
your   questions    as follows:

              For purposes       of state-aid     appropriations,
       all semester credit          hours in academic courses
       m     which a student is enrolled            shall be de-
       ducted from the number of semester credit                hours
       so reported      by a public      junior   college   unless
       the entire      tuition     (as set by the governing
       board of the institution)            is collected    in full
       by the institution         on or before      the twelfth
       class   day of the fall        semester of the fiscal
       year,   tuition      fees received     for vocational-
       technical     courses    not to be included        in the
       report    for such funding.

            Your letter    indicates  that your office      has interpreted
the provisions   of Paragraph 3(c) to mean that if a student’s             tuition
wasn’t paid in full     by the twelfth    day as specified,     the entire
number of semester     credit   hours for which the student was enrolled
were to be deducted     from the number of semester credit         hours reported




3 At p.    3673,   IV-l,   et   seq.,    of     the official          Session      Laws.

                                             -5522-
 i     ..




Hon.   George   W. McNiel,    ,page 3     (M-1134,)



for state aid purposes even though some portion                of the    tuition
had been paid.  We hold this interpretation   is              correct.

              The construction   given Paragraph 3(c) by the             State,Auditor
is entitled     to great weight.     This canon of construction             is stated
as follows    :

               “The courts    will ordinarily       adopt and uphold
       a construction      placed on a statute         by an executive
       officer    or department charged with its administra-
       tion,    if the statute     is ambiguous or uncertain,
       and if the construction           so given it is reasonable.
       In other words , ,the’judiciary          will adhere to the
       executive     or departmental       construction     of an am-
       biguous    statute   unless     it is clearly     erroneous
       or unsound, or unless         it will result      in serious
       hardship ‘or injustice, . though the court might
       otherwise     have been, Inclined       to place a different
       construction      on the act:”       53 Tex.Jur.2d     259-60,
       Statutes,     Sec. 177.

See also,  Armco Steel Corp. v. Texas Employment Commission,   386
S.W.2d 894 ,(Tex.Civ,App.l965, error ref. ,n.r.e.); United States
v. 525 Company 242 F.2d 759 ‘(5th Cir. 1965) and Attorney    General’s
Opinions  Nos. M-1029 (1971) and M-1050 (1972).

             ‘The language of Paragraph 3(c)            (with certain      exceptions
therein   s,pecified)      is quite explicit      in requiring      the public     junior
college   to collect       in full     on or before.the     twelfth    class    day of
the fall    semester    the amounts its governing           board has set ‘for tuition;
There are no provisions            giving you authority      to credit     the school
for those hours taken by the student for which the institution                        has
partially     collected      tuition,    and deducting    those hours for which
tuition   has not been,collected           on or before     the twelfth      class   day
of the fall      semester.

              Yours is a reasonable      interpretation   of      the statute  to
accomplish      the purposes   for which it is intended;          and, in view of
its plain     language,   as ,heretofore    mentioned,  your      construction   and
interpretation      is sound and should be followed.

            Accordingly,    if the institution   has not collected     that
tuition  (as set by its governing      board) ,in full  on or before    the
twelfth  calss   day of the fall    semester for which a student     is en-
rolled,  then all semester credit      hours for whic,h that student     is
enrolled  shalI-6e    deducted  from the report   for state aid purposes.
This answers both your first       and third questions.

                                      -5523-
Hon.   George      W. McNiel,   page    4     (M-1134)



             Your second question        asks whether the provisions    of
Paragra,ph 3(c),     Section    1, Article   IV of Senate Bill   No. 11,
Acts 62nd Leg.,      R. S. 1971, apply to vocational-technical       contact
hours reported     for funding through the Texas Central         Education
Agency.     Your letter     states  that your interpretation     has been
that it does not.        We concur for the same reasons based on the
authorities    we have cited.

             Article     IV, Section    15 Item 21 of the General Appropria-
tion Act of 19714 provides          that those approved vocational-technical
courses    must be financed       by funds appropriated     therefor     and ad-
ministered     by the Central Education Agency.           The provisions       of
Paragraph 3(c)       are intended to give the Legislature          a method by
which it can inform itself          of certain’matters     with reference        to
appropriations       for the needs of the public ,junior        colleges     as to
its financial      burdens based upon student enrollment           for academic
semester    credit     hours.    The vocational-technical      courses    offered
in terms of contact         hours generated     are funded elsewhere      in the
General Appropriations         Act and are based upon an entirely          different
method of reporting.

            Therefore,     the provisions   of Paragraph 3(c) do not apply
to vocational-technical         courses that are funded through the Texas
Central   Education     Agency.

               Your final    inquiry    concerns       failure      to comply with the
statute     by reason of “clerical          errors.”        This directory      statute
does not declare         an automatic     forfeiture        or loss of sums by the
college     where its. failure       to collect      in full      is due to mere un-
intentional      clerical    errors.      Forfeitures        and penalties      are favored
neither     in law nor in equity and are to be strictly                    construed!      and
a “construction        of statutes     so as to impose forfeitures              for viola-
tion of civic and public          obligations        is not favored”         and “statutes
will    be interpreted      so as to prevent,          rather than to cause,          a
forfeiture.     ” 25 Tex.Jur.Zd        511, Forfeitures,            Sec. 11, P, 502,
Sec. 3.      We note that the general           rule, is “. . . that administrative
authorities      have power to correct          clerical       errors    in their    determina-
tions,    and to . . , modify them on the grounds of fraud or imposition,
mistake,      . . . inadvertence.        , .‘I 42 Am.Jur. 537, Public, Adminis-
trative     Law, Set,. 174.      The legislative          intent     concerning    clerical    errc




4 At p.    3676,     IV-4.

                                            - 5524-
.




    Hon.   George   W. McNiel;~page      5;   (M~1134) ~,



    in the handling      of public     funds is made clear       in Article’V,     Sec-
    tion 55 of the current         General Appropriations        Act.   (Chap. 1047,
    General and Special       Laws, 62nd Leg.,         R.S. 1971, at page 3815,
    V-54).     It is there provided        for correction      by transfer     to the
    correct    fund when clerical       errors     result   in any moneys being
    deposited     into incorrect     funds in or with the State Treasury or
    in a trust or suspense fund.             In view of all of, the .foregoing
    considerations,      it is our opinion         that the State Auditor may,
    in the case of-such       clericai     errors,     allow the colleges      to correct
    such errors      and permit the proper amount to be collected,               and a
    transfer    of funds to the proper fund to be effected.

                                  SUMMARY

                   1.    Where there has been only a partial        col-
           lection      of tuition   by a public   junior col,lege   on
           or before      the twelfth   c1as.s da,y of the fall    semes-
           ter,    all semester credit      hours for which the student
           is enrolled       shall be deducted from the State Auditor’s
           report     for state aid purposes.

                  2. The provisions     of Article   IV, Section   16,
           Paragraph 3(c) of the current       General Appropriations
           Act (Acts 1971, 62nd Leg.) do not apply to vocational-
           technical  courses   reported   for funding through the
           Texas Central   Education Agency.

                   3.  In instances      where a public   junior    college
           collects    as tuition     an amount at least     as much as
           required    by Sec. 54.051,      Texas Education     Code, but
           fails    to collect     in full  on or before    the twelfth
           class    day of the fall      semester the amount of tuition
           as set by its governing         board, al,1 semester     credit
           hours for which the student enrolled           shall    be
           deducted    from the State Auditor’s       report    for state
           aid purposes;       unless  such failure   was caused by
           clerical    error,    mistake or inadvertence.

                                                   truly   yours,



                                                       L!2?2%=
                                                     y General      of   Texas
    Prepared    by Bill   Campbell
    Assistant    Attorney   General
                                          -5525-
.




    Hon.   George   W. McNiel,   page 6     (M-1134)




    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor,   Chairman
    W. E. Allen,   Co-Chairman
    James ,McCoy
    Scott Garrison
    Sig Aronson
    James Quick

    SAMUELD. MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                          -5526-